274 F.2d 826
Ronald E. ALLEYv.Colonel James W. DAVIS, MPC Commandant, United StatesDisciplinary Barracks, Fort Leavenworth, Kansas.
No. 6136.
United States Court of Appeals Tenth Circuit.
Aug. 21, 1959.

Appeal from the United States District Court for the District of Kansas.
Norton Frickey, Denver, Colo., for appellant.
Wilbur G. Leonard, U.S. Atty., and E. Edward Johnson, Asst. U.S. Atty., Topeka, Kan., and Lt. Col.  Peter S. Wondolowski, JAGC, Washington, D.C., for appellee.
Before MURRAH, Chief Judge, and PICKETT and BREITENSTEIN, Circuit judges.
PER CURIAM.


1
Appeal dismissed on ground that the appeal was moot.